Exhibit 10.27
STOCK OPTION AGREEMENT
     THIS STOCK OPTION AGREEMENT is made and entered into as of the grant date
set forth on the participant website (the “Website”) of the stock option
administrator of Wilmington Trust Corporation, a Delaware corporation (the
“Corporation”), between the Corporation and the staff member identified on the
Website (the “Staff Member”).
BACKGROUND
     A. The Corporation has determined that its interests will be advanced by
providing an incentive to the Staff Member to acquire a proprietary interest in
the Corporation and, as a stockholder, to share in its success, with added
incentive to work effectively for and in the Corporation’s interests.
     B. Unless otherwise provided herein, capitalized terms used herein shall
have the meanings given to them in the Corporation’s 2009 Long-Term Incentive
Plan (the “Plan”).
     NOW, THEREFORE, in consideration of the foregoing, the mutual promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:
     1. Grant. Subject to the provisions of the Plan, the Staff Member hereby is
granted, as a matter of separate agreement and not in lieu of salary or any
other compensation for services, the right and option (the “Option”) to purchase
up to the number of full shares of the Corporation’s common stock set forth on
the Website for the Staff Member for this grant date, which may be authorized
but unissued shares or previously issued shares that the Corporation has
re-acquired and holds in its treasury. The Option shall be an incentive stock
option under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), with respect to the number of shares so reflected on the Website and a
non-qualified stock option with respect to the number of shares so reflected on
the Website.
     2. Price. The purchase price of each of the shares described in Paragraph 1
above shall be the grant price set forth on the Website.
     3. When Exercisable. The Option may not be exercised prior to the later of
(a) three years from the date hereof or (b) the earliest date upon which such
exercise is no longer prohibited for the Staff Member under the CPP Rules (as
that term is defined in Section 10 below). Thereafter, and from time to time,
the Staff Member may exercise the Option, in whole or in part, at any time
within a period of ten years after the date hereof, subject to earlier
termination as provided in Paragraph 6 below.
     4. How Exercisable. The Staff Member may exercise the Option by completing
the option exercise process established by the Corporation’s stock option
administrator specifying the number of shares to be acquired. That information
shall be accompanied either by (a) a check in full payment of the Option price
per share, (b) delivery of full shares of the Corporation’s common stock duly
owned by the Staff Member (and for which the Staff Member has good title, free
and clear of any liens or encumbrances) and having a Market Value Per Share on
the date of exercise equal to the Option price of the shares being acquired
(which may include shares to be issued in connection with the exercise of the
Option, subject to such rules as the Committee deems appropriate), (c) any
combination of cash and such shares equal in value to the exercise

1



--------------------------------------------------------------------------------



 



price, or (d) delivery of other consideration that the Committee deems
appropriate (including payment in accordance with a cashless exercise program
under which, if the Staff Member so instructs, shares may be issued directly to
the Staff Member’s broker or dealer upon receipt of the full exercise price from
the broker or dealer). Until that payment, the Staff Member shall have no rights
in the stock being acquired.
     The Staff Member acknowledges that all shares acquired by him or her
pursuant hereto are and will be acquired for investment only and not for
distribution. The Staff Member shall provide the Corporation with a written
representation, signed by him or her, to that effect upon request.
     5. Transfer. The Option is not transferable by the Staff Member otherwise
than by will or pursuant to the laws of descent and distribution or, in certain
circumstances, pursuant to a qualified domestic relations order, as defined in
the Internal Revenue Code of 1986, as amended, or the Employee Retirement Income
Security Act of 1974, as amended.
     6. Termination of Option.
     a. If the Staff Member’s employment is terminated for any reason other than
retirement, death, or disability, whether by resignation or discharge, the
Option shall expire effective as of the date that employment is terminated.
     b. In the case of the Staff Member’s death, the Option shall expire in
accordance with the terms and conditions of the Plan.
     c. If the Staff Member’s employment terminates due to disability, the
Option shall, at the Staff Member’s election, vest immediately if not already
vested, and shall be exercisable until the earlier of the expiration date of the
Option or three years after the date of the disability. If the Staff Member has
died before then, the Option shall be exercisable only by the person or persons
to whom the Staff Member’s rights under the Option passed under the Staff
Member’s will or by the laws of descent and distribution.
     d. To the extent permitted under the CPP Rules, if the Staff Member’s
employment terminates due to the Staff Member’s Normal Retirement or Other
Retirement, the Option shall, if not already vested, vest pro rata determined by
multiplying the number of shares subject to the Option by a fraction, the
numerator of which is the number of full months between the Date of Grant to the
date of termination of service and the denominator of which is 36. For example,
if 100 options were awarded on February 1 and would by their terms vest in three
years, and the Staff Member retires on December 5 of the first year, then 28
shares would vest automatically upon the Staff Member’s retirement (100 shares
times (10 full months of service divided by 36), or 27.8 rounded to the nearest
whole share), and the Option for the remaining shares shall expire.
          Otherwise, the Option shall expire upon the Staff Member’s retirement.
     e. Notwithstanding anything to the contrary in this Section 6, to the
extent permitted under the CPP rules, in the event of a Change in Control and
termination of the Staff Member’s employment by the Corporation or any of its
subsidiaries or a material diminution of the Staff Member’s duties, in either
case within two years following that Change in Control, the Option shall vest
immediately if not already vested, and all Options shall be exercisable until
120 days after the date of such termination or diminution of duties or, if
earlier, until the Option’s scheduled expiration date.
          Otherwise, the Option shall expire upon the termination of the Staff
Member’s employment or the material diminution of his or her duties, as the case
may be.

2



--------------------------------------------------------------------------------



 



     7. Plan Provisions Control Award Terms; Modifications. The Option is
granted pursuant and subject to the terms and conditions of the Plan, the
provisions of which are incorporated by reference herein. If any provision
hereof conflicts with any provision of the Plan as constituted on the Date of
Grant, the terms of the Plan shall control. The Option shall not be modified
after the Date of Grant except by written agreement between the Corporation and
the Staff Member; provided, however, that such modification shall (a) not be
inconsistent with the Plan, (b) not amend the terms of Section 10 below and
(c) be approved by the Committee.
     In all other respects, all questions relating to the validity,
interpretation, construction, and enforcement hereof shall be governed by
Delaware law.
     8. Taxes. The Corporation shall be entitled to withhold (or secure payment
from the Staff Member in lieu of withholding) the amount of any withholding or
other tax required to be withheld or paid by the Corporation by law with respect
to any shares issuable hereunder, or upon a disqualifying disposition of shares
received pursuant to the exercise of the portion of the Option, if any, which is
an incentive stock option under Section 422 of the Code. The Corporation may
defer issuance of shares upon the exercise of the Option unless the Corporation
is indemnified to its satisfaction against any liability for any such tax. The
amount of that withholding or tax payment shall be determined by the Committee
or its delegate. The Staff Member may satisfy his or her tax withholding
obligation by: (a) paying cash to the Corporation and/or (b) delivering to the
Corporation a number of shares of the Corporation’s stock or withholding from
the Option, at the appropriate time, a number of shares, in either case
sufficient, based upon the Market Value Per Share of those shares, to satisfy
those tax withholding requirements. The Committee shall be authorized, in its
sole discretion, to establish rules and procedures relating to any such
withholding methods it deems necessary or appropriate (including, without
limitation, rules and procedures relating to elections to have shares withheld
upon exercise of the Option) to meet those withholding obligations.
     9. Continuation in Employment. Nothing herein shall be deemed to confer on
the Staff Member any right to continue in the employ of the Corporation or any
of its subsidiaries or to interfere in any way with the right of the Corporation
or any of its subsidiaries to terminate his or her employment at any time.
     10. Limitations. Notwithstanding any provision herein to the contrary, the
Staff Member’s rights and the Corporation’s obligations hereunder shall be
limited to the extent that the Corporation is required to comply with
(a) federal and state law and (b) the requirements of participants in the United
States Department of the Treasury’s Capital Purchase Program (“CPP”), including,
without limitation, the requirements of 12 U.S.C. § 5221 and 31 C.F.R. Part 30
(those requirements, collectively, the “CPP Rules”). Requirements under the CPP
Rules include, without limitation, restrictions on “golden parachute payments”
(as that term is defined in the CPP Rules). The Staff Member acknowledges that
the CPP Rules may require modification of the terms of this Agreement.
     IN WITNESS WHEREOF, by the Corporation’s delivery hereof and the Staff
Member’s acceptance hereof by selecting “Agree” and clicking “Submit” on the
Website, the parties have entered into this Stock Option Agreement as of the
date hereof.

3